DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 16-23 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/04/2022 and 04/26/2021 were considered by the Examiner.

Claim Objections
Claims 17-23 are objected to because of the following informalities:
Claims 17-23 recite “Claim” in the preamble. The term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “providing a polyvinylidene chloride copolymer film or hollow fiber having a thickness of 1 micrometer to 250 micrometers,” in lines 3-4. This is considered indefinite for the following reason: In case a polyvinylidene chloride copolymer film is provided, one skilled in the art can figure out the film has a thickness of from 1 micron to 250 microns. However, in case a polyvinylidene chloride copolymer hollow fiber is provided, one skilled in the art cannot figure out how the geometric configuration of the “hollow fiber” (i.e., a strand of fiber material having a form of tube) has a thickness of from 1 micron to 250 microns.
Claim 16 recites “(a) providing a polyvinylidene chloride copolymer film or hollow fiber having a thickness of 1 micrometer to 250 micrometers,” in lines 3-4. Thereafter, the step (b) and (c) of claim 16 recite the subsequent processing of the polyvinylidene chloride copolymer film. This is considered indefinite for the following reason: In case a polyvinylidene chloride copolymer hollow fiber is provided, one skilled in the art cannot figure out how the polyvinylidene chloride copolymer hollow fiber is processed subsequently. 
Claim 16 recites “A method of making a carbonized polyvinylidene chloride copolymer comprising,”, however, the main body of the claim 16 and its dependent claims 17-23 do not recite how carbon is incorporated into or /combined with the polyvinylidene chloride copolymer. Consequently, one skilled in the art cannot figure out how the recited “carbonized” polyvinylidene chloride copolymer is made. 
Claims 17-23 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 16.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno et al. (Carbon molecular sieve gas separation membranes based on poly(vinylidene chloride-co-vinyl chloride), 2000, Vol. 38, pp. 1067-1073, hereinafter “Centeno”).
In regard to claims 16 and 22, Centeno discloses a preparation of a composite carbon membrane from poly(vinylidene chloride-co-vinyl chloride) (Abstract). 
Centeno discloses a method of making a carbonized polyvinylidene chloride copolymer comprising (page 1068, col. 2, Section 2.1. Preparation of carbon membranes): 
providing a porous carbon disks; 
(b) providing a PVDC-PVC (i.e., polyvinylidene chloride copolymer) dissolved in N-methyl pyrrolidone, thereafter small quantity of polymeric solution was spread on a finely polished surface of a carbon support by means of spin coating technique (spin velocity, 5000 rpm; spin time, = 10 min), resulting in a thin film of the polymer adhered to the support; 
(c) preheating the supported PVDC-PVC film by pre-oxidizing in air at different temperatures (150°C and 200°C). The claimed heating temperature range of 100 [Symbol font/0xB0]C -180 [Symbol font/0xB0]C encompasses the preheating temperature 150 [Symbol font/0xB0]C taught by Centeno. Since the preheating step is conducted in the confined lab environment, the teachings of preheating the supported PVDC-PVC film by pre-oxidizing in air taught by Centeno inherently including the limitation of “restraining” (i.e., keep under control or within limits); and 
(d) heating the carbonized supported polymeric film in a vertical tubular furnace at different temperatures (between 500°C and 1000°C), under vacuum (<0.1 mbar), using a heating rate of 1 K/ min. The claimed heating temperature range of 350 [Symbol font/0xB0]C – 750 [Symbol font/0xB0]C overlaps the heating temperature range between 500°C and 1000°C taught by Centeno, as a result, the temperature range recited in claim 16 is considered prima facie obvious. See MPEP 2144.05.
Since the heating step is conducted in the confined lab environment, the teachings of heating the carbonized supported polymeric film in a vertical tubular furnace taught by Centeno inherently including the limitation of “restraining” (i.e., keep under control or within limits).
Centeno does not disclose the recited film thickness as recited in claim 16 or claim 22. 
With respect to the film thickness, experimental modification of this prior art in order to ascertain optimum operating conditions fail to render applicant’s claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 222. Centeno does not expressly disclose the claimed film thickness; however, one of ordinary skill in the art would have been motivated to adjust the film thickness as claimed since Centeno's teachings (page 1068, col. 2, Section 2.1. Preparation of carbon membranes) direct the film thickness on the carbon support is optimized to conduct gas separation is considered as a “result effective variable”, i.e., a variable which achieves a recognized result of gas separation through permeation.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.

In regard to claim 18, Centeno discloses heating the carbonized supported polymeric film in a vertical tubular furnace at different temperatures (between 500°C and 1000°C) (page 1068, col. 2, Section 2.1. Preparation of carbon membranes). The claimed heating temperature range of at most 650 [Symbol font/0xB0]C overlaps the heating temperature range between 500°C and 1000°C taught by Centeno, as a result, the temperature range recited in claim 18 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 19, Centeno discloses providing a PVDC-PVC (i.e., polyvinylidene chloride copolymer) which comprises vinyl chloride (page 1068, col. 2, Section 2.1. Preparation of carbon membranes).

In regard to claim 20, Centeno does not explicitly disclose crystallinity percentage of the polyvinylidene chloride copolymer. However, the claimed crystallinity percentage of the polyvinylidene chloride copolymer would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the carbonized polyvinylidene chloride copolymer product and utility taking into consideration the operational parameters of the method of making a carbonized polyvinylidene chloride copolymer (time, temperature, pressure, throughput), the geometry of the carbonized polyvinylidene chloride copolymer, the physical and chemical make-up of the carbonized polyvinylidene chloride copolymer.

In regard to claim 21, Centeno is silent regarding whether the polyvinylidene chloride copolymer film during step (b) is dehydrochlorinated by at least 10%, but not fully dehydrochlorinated. However, Centeno discloses the same process of making a carbonized polyvinylidene chloride copolymer comprising as that recited in claim 1.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the polyvinylidene chloride copolymer film during step (b) is dehydrochlorinated by at least 10%, but not fully dehydrochlorinated.  See MPEP 2112.02.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno, as applied to claim 16 above, and further in view of Abusleme et al. (US 8,337,725 B2, hereinafter “Abusleme”).
In regard to claim 17, Centeno does not disclose the restraining of steps (b) and (c) is by applying a compressive force.
Abusleme discloses a method of making a linear semi-crystalline copolymer polymer (A) comprising recurring units derived from vinylidene fluoride (VDF) monomer and at least one hydrophilic (meth)acrylic monomer (MA) (Abstract; col. 2, lines 40-62). Abusleme discloses processing of the copolymer into films through methods of extrusion moulding, injection moulding, compression moulding and/or casting to yield a film, so as to obtain advantageously
the desired shape to the membrane (col. 11, lines 8-11).
It is noted that both the Centeno and Abusleme references direct a processing of copolymer material into thin films.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Centeno to provide the method of the restraining of steps (b) and (c) is by applying a compressive force as suggested by Abusleme, because processing of the copolymer into films through methods of extrusion moulding, injection moulding, compression moulding and/or casting to yield a film, so as to obtain advantageously is a known, effective method for processing of copolymer material into thin films as taught by Abusleme (col. 11, lines 8-11).

In regard to claim 23, Abusleme discloses processing of the copolymer into films through methods of extrusion moulding, injection moulding, compression moulding and/or casting to yield a film, so as to obtain advantageously the desired shape to the membrane (col. 11, lines 8-11). This meets the recited limitation of “melt-extrusion” method.
Centeno, in view of Abusleme, does not explicitly disclose stretch ratio in conducting melt-extrusion step. However, the claimed stretch ratio in conducting melt-extrusion step would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the carbonized polyvinylidene chloride copolymer product and utility taking into consideration the operational parameters of the method of making a carbonized polyvinylidene chloride copolymer (time, temperature, pressure, throughput), the geometry of the carbonized polyvinylidene chloride copolymer, the physical and chemical make-up of the carbonized polyvinylidene chloride copolymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772